Citation Nr: 1137437	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-19 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar spine degenerative joint disease.

2.  Entitlement to a rating in excess of 30 percent for right shoulder impingement syndrome.

3.  Entitlement to a rating in excess of 20 percent for the right knee status post tibia and fibula fracture with early degenerative changes.

4.  Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with history of degenerative joint disease.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The appellant served on active duty from March 1971 to March 1975 and from March 1977 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the RO in Chicago, Illinois, which, in relevant part, continued prior ratings for the lumbar spine, right and left knee disabilities.  The RO granted a temporary total evaluation for the right shoulder due to surgery on September 23, 2005, resuming the previous 30 percent rating effective December 1, 2005.  

During the pendency of the appeal, a temporary total increased evaluation was granted for left knee surgery from October 29, 2007, with the previous 10 percent resumed on December 1, 2007, by a November 2007 rating decision.  On a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  The appellant did not disagree with the assignment of the effective date for the temporary total evaluations for surgeries of the right shoulder and left knee, only with the schedular ratings assigned.  The Board will restrict the decision to only the disability ratings.  

The appellant also brought additional claims.  He claimed service connection for bilateral hip disability and for entitlement to a total disability rating based on individual unemployability.  These claims were denied in an August 2008 rating decision.  The appellant did not disagree with this decision.  The issues are not on appeal.  

The appellant testified before the undersigned at a June 2011 videoconference hearing.  A transcript has been associated with the file.  Evidence has been received subsequent to the final consideration of the claim by the RO.  The appellant, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

At his hearing before the undersigned, the appellant testified that he may lose his job due to his service-connected disability submitted evidence regarding his employability.  The Board notes that this raises TDIU again.  See Roberson v. Principi, 251 F.3d 1378, 1382-83 (Fed.Cir. 2001).  The issue of TDIU is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's lumbar spine degenerative joint disease has not been productive of ankylosis, neurological complications or incapacitating episodes lasting six weeks in a twelve month period or more at any time during the period on appeal.

2.  The appellant's right shoulder impingement syndrome has not been productive of limitation of motion to no more than half way between side and shoulder at any time during the period on appeal.

3.  The appellant's right knee status post tibia and fibula fracture with early degenerative changes has been productive of extension to zero degrees, flexion to at least 90 degrees, with painful motion and medial meniscus calcification without ankylosis, ligament instability, patellar subluxation, dislocated or surgically absent semilunar cartilage, tibia or fibula impairment, or genu recurvatum throughout the period on appeal.

4.  The appellant's left knee patellofemoral syndrome with history of degenerative joint disease has been productive of extension to zero degrees, flexion to at least 90 degrees, with painful motion and a tear of medial meniscus without ankylosis, ligament instability, patellar subluxation, dislocated semilunar cartilage, tibia or fibula impairment, or genu recurvatum throughout the period on appeal.

5.  The appellant has symptomatic surgically absent semilunar cartilage as of October 29, 2007, the date of an arthroscopy for a medial meniscus tear.

6.  The schedular evaluations for the appellant's service-connected disabilities are adequate.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent for lumbar spine degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

2.  The criteria for an evaluation greater than 30 percent for right shoulder impingement syndrome are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243 (2010).

3.  The criteria for an evaluation greater than 20 percent for right knee status post tibia and fibula fracture with early degenerative changes are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2010).

4.  The criteria for an evaluation greater than 10 percent for left knee patellofemoral syndrome with history of degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2010).

5.  The criteria for a separate evaluation of 10 percent, but no higher, for surgically absent, symptomatic medial meniscus of the left knee are met as of October 29, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claims, a letter dated in July 2006 fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 2006, 2008 and 2010.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2006, 2008 and 2010 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II. Increased Ratings

The Veteran contends that he is entitled to increased ratings for his service-connected lumbar spine, right shoulder, right and left knee disabilities.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2010). 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.


a. Lumbar Spine Degenerative Joint Disease

The Veteran is presently in receipt of a 40 percent disability rating for his lumbar spine degenerative joint disease.  

Disabilities of the spine, excepting degenerative disc disease, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237-5243.  Under the Formula, a 40 percent evaluation requires unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent evaluation is warranted where unfavorable ankylosis of the entire spine is demonstrated.  Id.  These evaluations are for application with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2)).

The appellant was evaluated at September 2006, June 2008 and December 2010 VA examinations.  On each occasion, the appellant retained motion in his spine.  The remaining evidence of record does not suggest the presence of ankylosis.  The appellant does not contend and the evidence does not show ankylosis.  Thus, a rating in excess of 40 percent is not warranted under the General Ratings Formula.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  Id., at Note (1).  

The appellant is already in receipt of a 10 percent disability rating for radiculopathy of the right lower extremity due to the service-connected back disability rated under DC 8526.  The Veteran's right lower extremity radiculopathy has been evaluated under 38 C.F.R. § 4.124a, diagnostic code 8526, pertaining to the anterior crural nerve (femoral).  Under these rating criteria, a 10 percent evaluation is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis. The highest (40 percent) evaluation is warranted for complete paralysis of the quadriceps extensor muscles. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less-than-total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  Further, the rating criteria pertaining to peripheral nerves note that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and notes that the ratings for the peripheral nerves are for unilateral involvement.  

At his September 2006 VA examination, the appellant complained of numbness in his lower back and right leg and weakness in the right leg.  He complained of pain which radiated into his right buttock and leg, stopping at the knee.  The appellant had no complaints of bladder or bowel incontinence or erectile dysfunction.  No neurological evaluation was conducted.  At his June 2008 VA examination, the appellant had complaints of pain radiating into his right leg, but no numbness.  Sensory and motor testing revealed no deficits.  Reflexes were 2+ at the knee and ankle levels.  There were no deficits in volitional control of the sphincter and rectum.  The appellant's VA treatment records do not reveal diagnoses of neurological abnormalities.  At his December 2010 VA examination, the appellant's reflexes were 2+ in all tested locations.  His sensory examination was normal.  His motor examination was 5/5 in all tested locations with normal muscle tone and without evidence of muscle atrophy.  The appellant did have a positive straight leg raise on the right.  

In light of the foregoing, the Board finds that the neurological impairment is no more than mild incomplete paralysis.  The appellant has no organic changes associated with the radiculopathy.  On all tests during the period on appeal, the appellant had only a positive straight leg raise for radiculopathy.  The Board concludes that the criteria for a rating in excess of 10 percent for radiculopathy are not met and that no other neurological rating is warranted.

The appellant has also been diagnosed with degenerative disc disease.  Degenerative disc disease, also called intervertebral disc syndrome, may also be rated based on alternative criteria.  Under the Diagnostic Code 5243, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

The appellant testified before the undersigned that he regularly seeks treatment 6-7 times per year for flare-ups of back pain.  These flare-ups can last 2-3 days.  Based on his own report, the appellant would have no more than three weeks per year of incapacitating episodes.  This assumes that the appellant also received physician prescribed bed rest during each episode.  

The appellant was seen for an initial VA examination in September 2006.  The appellant reported daily pain alleviated with Vicodan.  The appellant reported receiving epidural shots every two to three years to relieve the pain.  The appellant also reported flare-ups one to two times per week.  The flare-ups lasted six to seven hours.  The appellant stated that he had an incapacitating episode three months prior when he was prescribed bedrest for three days and given narcotics.

The appellant was evaluated at a June 2008 VA examination.  The appellant reported constant pain 4-5 out of 10 in intensity, with radiation to his right leg without numbness.  The Veteran reported that the pain is aggravated by movements like bending, lifting or sometimes climbing up steps.  The Veteran reported flare-ups three to four times a week, lasting for ten minutes and improving after resting.  The Veteran was noted to have had no incapacitating episodes.  

The appellant reported some emergency room treatment for his back during his December 2010 VA examination.  The appellant reported visiting the ER once in the previous year.  Bedrest and Demerol injections were noted at an April 2010 admission at the Danville VA Medical Center.  The appellant also reported daily flare-ups of pain requiring him to rest and use cold compresses and medication.  Daily flare-ups, without treatment by a physician, do not satisfy the regulatory criteria for incapacitating episodes.

The appellant's history does not reveal at least six weeks of bedrest in a given twelve month period.  Even his testimony only reveals three weeks worth of bedrest in a twelve month period at most.  Based on the above history, the Board finds that the appellant has had less than six weeks of incapacitating episodes during any twelve month period currently on appeal.  The criteria for a rating in excess of 40 percent for intervertebral disc syndrome are not met.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  The appellant here has a 40 percent rating based on limitation of motion.  The Board finds that the criteria of DC 5003 are inapplicable.  

The Board has considered the application of the DeLuca criteria.  The appellant is in receipt of the maximum rating for limitation of motion of the lumbar spine.  The DeLuca criteria are not for application.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

There being no other schedular rating which potentially applicable to a lumber spine disability, the Board concludes that the criteria for a schedular rating in excess of 40 percent have not been met.  As such, the Board finds that the preponderance of the evidence is against the appellant's claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Right Shoulder

The appellant's right shoulder is rated as 30 percent disabling based on Diagnostic Codes 5003 and Diagnostic Code 5201.  

Diagnostic Code 5003 states that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  A 20 percent disability rating represents limitation of motion of the arm at the shoulder level.  See id., DC 5201.  A 30 percent rating requires limitation of motion of midway between the side and shoulder.  A 40 percent rating requires motion of no more than 25 degrees to the side.  

The Board notes that these ratings are for the major arm.  The major arm ratings are more favorable to the appellant than the minor arm ratings.  The question of major versus minor arm was not addressed in the examination reports on appeal.  Given that the more favorable ratings have been applied, the Board will consider only the major arm ratings.

At the September 2006 VA examination, the appellant's flexion and abduction were to 180 degrees with pain starting at 150 degrees of flexion and 180 degrees of abduction.  Adduction was to 30 degrees and extension was to 15 degrees with pain at 15 degrees.  Internal rotation was to 90 degrees and external rotation was to 45 degrees with pain at the end of the ranges of motion.  

The appellant was evaluated again at a June 2008 VA examination.  The appellant had flexion and abduction to shoulder level.  The appellant reported that he could not lift his arm above shoulder level without pain.  

The preponderance of the evidence reveals that the appellant's right shoulder range of motion has been retained to at least the shoulder level.  The criteria for a rating in excess of 30 percent have not been met for limitation of motion.  See 38 C.F.R. § 4.71a, DC 5201.  Similarly, as the criteria for a compensable rating under an application limitation of motion DC have been met, a rating under DC 5003 is not warranted.  Furthermore, the appellant has been given a 30 percent rating, in part based on the painful motion associated with shoulder movement.  The evidence reveals that the appellant has retained motion to the shoulder level at least.  Thus, the 20 percent rating would be appropriate.  A 30 percent rating compensates additional functional loss based on painful motion under the rule of DeLuca.  A further grant under the DeLuca rule would constitute pyramiding.  

The Board concludes that the criteria for a schedular rating in excess of 30 percent are not met.  As such, the Board finds that the preponderance of the evidence is against the appellant's right shoulder claim on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

c. Right and Left Knees

The ratings criteria for the knees are identical for both right and left.  The Board will address the two together for the sake of clarity.

The appellant's right knee right knee status post tibia and fibula fracture with early degenerative changes is rated as 20 percent disabling under DC 5003-5262.  The appellant's left knee patellofemoral syndrome with history of degenerative joint disease is rated as 10 percent disabling under DC 5003-5257.  

Under DC 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is applied for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).  The maximum rating under DC 5003 is a 20 percent.  As the appellant already receives a 20 percent for the right knee, the Board will determine whether any other rating is appropriate.  The Board also notes that February 2008 x-ray studies of the left knee were not interpreted to show degenerative arthritis.  A rating under DC 5003 for the left knee may only be had under the limitation of motion diagnostic criteria.  

The Board will begin analysis with limitation of motion as it pertains to the ratings for both knees.  The criteria for ratings on limitation of motion of the knee are in two groups, limitation of flexion and limitation of extension.  Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010).  Separate ratings may be awarded for limitation of flexion and limitation of extension of the same knee joint.  VAOPGCPREC 09-04 (Sept. 17, 2004).

The appellant underwent two VA examinations in connection with these claims.  The first was in September 2006, when he had flexion to 107 degrees on the right and to 110 degrees on the left.  Extension was to zero degrees in both knees.  The appellant complained of fatigue during repetitive testing.  There was no pain, weakness, incoordination or lack of endurance.  In June 2008, he had flexion to 90 degrees on both sides and extension to zero degrees on both sides.  The appellant had pain in the joints during testing, beginning at 50 degrees of flexion bilaterally, continuing to 90 degrees.  The appellant had increasing pain and fatigability in the knees with repetitive testing.  There are no other range of motion tests of records for the knees.

The Board finds that the criteria for an increased rating are not met under DCs 5260 or 5261.  The appellant had full extension on both examinations.  The appellant's knee flexion greatly exceeded the 45 degree minimum for a compensable rating under DC 5260.  The Board concludes that increased range of motion ratings are not warranted.  By extension, the Board concludes that an increased rating under DC 5003 is not warranted for the right knee.  As stated the appellant is already in receipt of the maximum rating under DC 5003.  The appellant does not have arthritis diagnosed by x-ray in the left knee and does not have compensable limitation of motion under DCs 5260 and 5261.  The Board finds that a higher rating is not warranted for the left knee under any of these provisions.  

As to the left knee, the RO assigned a 10 percent rating for the left knee under DC 5003-5257.  This appears to grant a 10 rating under DC 5003 using the criteria for DC 5257, which rates ligament instability or patellar subluxation.  VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  The Board will inquire whether a higher or separate rating is warranted under DC 5257 for either knee. 

Knee instability is rated under DC 5257.  38 C.F.R. § 4.71a, DC 5257 (2010).  A 10 percent rating requires slight recurrent subluxation or lateral instability of a knee.  A 20 percent rating requires moderate subluxation or lateral instability of a knee.  A 30 percent evaluation is warranted for severe knee impairment with recurrent subluxation or lateral instability.  Id.  Subluxation of the patella is "incomplete or partial dislocation of the knee cap."  Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th edition 1988)).

In rating instability, the Board observes that the words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

At his September 2006 VA examination, the appellant reported pain, stiffness, locking, lack of endurance and fatigability in both knees.  The appellant also reported weakness and episodes of instability of the right knee two to three times per week.  The appellant had no erythema, edema or effusion on examination.  The anterior and posterior drawer signs and McMurray's sign were negative.  Active and passive range of motion was similar.  

At the June 2008 VA examination, the appellant reported he favors his right knee which has caused pain in his left knee.  The appellant complained of sharp pain on weight bearing associated with stiffness, weakness without swelling, heat or redness.  The appellant had a history of instability and giving way of the left knee on weight bearing because of the sharpness of the pain.  The appellant was complaining of fatigability, locking of the knee approximately once a week and lack of endurance.  On examination, the appellant had no swelling of deformity of the knees.  He used a cane to walk.  No brace was noted.  Anatomic landmarks appeared almost normal in both knees without signs of effusion.  There was no evidence of atrophy, deformity or angulation of the right leg.  There was evidence of painful motion during movement and the appellant limped on weight bearing mostly on the left knee.  No tendency to fall was noted.  There was no abnormal movement of the knee noted during ambulation.  There were callosities on the big toes on the medial aspects and abnormal shoe wear noted on the outer aspect of each.  Crepitus was palpable in both pains.  Medial and lateral collateral ligaments were tested with varus and valgus stress which caused increasing pain in both knees medially.  Anterior and posterior cruciate ligaments were stable at 30 degrees of flexion.  

The Veteran's VA treatment records do not reveal ligament instability or patellar subluxation.  The Veteran's radiographic studies do not reveal ligament disorders.  A 2007 left knee arthroscopic surgery and 2008 MRI did not locate any ligament disorder.

The Board concludes that separate ratings for ligament instability or patellar subluxation are not warranted.  The appellant complained of instability only in the left knee.  Per his description, he has give way due to sharp pain.  No ligamentous instability or disorder has been located on examination, during treatment or during surgery.  Thus, while the appellant reports instability, none can be found clinically.  The Board finds that the appellant's complaints of instability do not rise to the level of "slight" for a minimum rating under DC 5257 for either knee.  

Diagnostic Code 5258 (dislocated semilunar cartilage) and Diagnostic Code 5259 (removal of semilunar cartilage, symptomatic) both address issues of cartilage damage.  A 10 percent rating is available for symptomatic removal of cartilage.  38 C.F.R. § 4.71a, DC 5259.  This is the only rating available under this DC.  See id.  A 20 percent rating is available for dislocated, symptomatic cartilage with frequent episodes of "locking," pain and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  

The appellant was found to have a tear of the medial meniscus of the left knee in 2007.  The appellant underwent an October 29, 2007, left knee arthroscopy to trim and debride the meniscus.  The remaining meniscus was noted to be stable to probing.  The appellant was shown to have a non-displaced medial meniscus tear of the left knee in a 2008 MRI.  The appellant was noted to have a small effusion in the left knee during the MRI.  A February 2008 x-ray study revealed calcification of the right knee medial meniscus.  During the June 2008 VA examination, the McMurray's tests were negative.  During his testimony before the undersigned, the appellant denied swelling in his knees.  

The evidence reveals that the appellant has some disorders of the medial menisci, but neither has become dislocated.  The appellant is already compensated for complaints of pain in both knees.  The appellant denied swelling in his knees.  Effusion, swelling and redness were not found during his VA examinations, though a small effusion was noted on MRI.  The Board finds that the appellant's complaints are more analogous to the painful motion rated under DC 5003 for degenerative arthritis than the dislocated semilunar cartilage rated under DCs 5258 and 5259.  The Board concludes that separate ratings under either DC 5258 or DC 5259 are not warranted for the right knee.  The appellant did undergo an October 2007 arthroscopy which removed a portion of the left medial meniscus and he has had effusion noted on MRI since then.  The Board will resolve reasonable doubt in his favor and find that the criteria for a 10 percent rating under DC 5259 for symptomatic surgically absent dislocated semilunar cartilage have been met as of the date of the surgery, October 29, 2007.

Diagnostic Code 5262, which rates impairment of the tibia and fibula.  See 38 C.F.R. § 4.71a (2010).  These ratings are provided for nonunion and malunion.  Id.  The appellant's right knee disability is for status post tibia and fibula fracture.  The many evaluations of record do not reveal any mention of malunion or nonunion.  The appellant has not alleged malunion or nonunion.  The Board finds that the appellant has no malunion or nonunion of the right tibia or fibula.  The appellant has had no identified history of tibia or fibula impairment.  The Board concludes that DC 5262 is inapplicable to the left knee.  

Additional Diagnostic Codes provide for additional ratings for disabilities of the knees depending on the symptoms shown.  Since the record does not show that the appellant's bilateral knee disorders involve ankylosis or genu recurvatum, additional ratings for the appellant's bilateral knee disorders are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5263 (2010).

The Board has also considered the application of the DeLuca criteria.  As noted in the discussion of limitation of motion, the appellant's presently assigned limitation of motion ratings are in excess of the schedular rating for the impairment shown on examination.  The ratings decisions granting the 20 percent for the right knee and 10 percent for the left knee discuss his painful motion.  The Board finds that the RO has already applied the rule of DeLuca in assigning the present disability ratings.  The Board concludes that a further grant under DeLuca would constitute pyramiding.  

The Board concludes that the criteria for a schedular rating in excess of 20 percent are not met for the right knee and the criteria for a schedular rating in excess of 10 percent are not met for the left knee.  As such, the Board finds that the preponderance of the evidence is against the appellant's right and left knee ratings claims on a schedular basis.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied on a schedular basis.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


d. Additional Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

The schedular evaluation for the appellant's lumbar spine, right shoulder, right and left knee disabilities are adequate.  The appellant's complaints are in line with the schedular criteria.  The appellant complains of limited motion, pain, weakness and painful motion in regard to his back, shoulder and knees.  He complains of flare-ups of pain, difficulty moving, and requiring additional rest.  As discussed above, the appellant's complaints and the noted signs and symptoms of his disabilities are consistent with the ratings criteria which explicitly provided for such symptoms.  It does not appear that the appellant has signs or symptoms of disability not addressed schedular ratings; he merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

The appellant has raised the issue of a total disability rating due to individual unemployability more than once during the course of the instant appeal.  TDIU is a part of an increased rating claim as an alternative theory to an increased rating.  See Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  The TDIU portion of an increased rating claim may be validly bifurcated by the Secretary and addressed in a separate rating action.  See Locklear v. Shinseki, 24 Vet.App. 311, 315 (2011).  After initial denial of the above issues, the appellant filed a claim for TDIU in 2008.  Following development, the issue was denied in an August 2008 rating decision.  The appellant was provided notice of the decision and his procedural and appellate rights in August 2008.  He did not disagree with that decision within one year of notice.  The decision is final.  At his hearing before the undersigned, the appellant testified that he may lose his job due to his service-connected disability submitted evidence regarding his employability.  The Board notes that this raises TDIU again.  See Roberson v. Principi, 251 F.3d 1378, 1382-83 (Fed.Cir. 2001).  The matter of TDIU is not inextricably intertwined with either schedular or extra-schedular ratings.  See Holland v. Brown, 6 Vet.App. 443, 447 (1994).  In light of the finality of the 2008 rating decision, the ruling that TDIU is not inextricably intertwined with schedular or extraschedular ratings, and the ruling that bifurcation and referral are appropriate in certain circumstances, the Board concludes that jurisdiction no longer lies as to TDIU and has referred TDIU to the RO for initial action in the Introduction.  The Board will not consider TDIU here.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for ratings in excess of those assigned have at no time been met for any of the disabilities presently on appeal, except for the semilunar cartilage rating of the left knee.  The Board has assigned a staged rating based on the date the disorder was factually ascertainable.  Accordingly, further staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the appellant's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for lumbar spine degenerative joint disease is denied.

Entitlement to a rating in excess of 30 percent for right shoulder impingement syndrome is denied.

Entitlement to a rating in excess of 20 percent for the right knee status post tibia and fibula fracture with early degenerative changes is denied.

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with history of degenerative joint disease is denied.

Entitlement to a separate rating of 10 percent, but no higher, for surgically absent, symptomatic medial meniscus of the left knee is granted as of October 29, 2007.




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


